Citation Nr: 1528367	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-24 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Home Regional Loan Center in Atlanta, Georgia


THE ISSUE

Entitlement to VA home loan guaranty benefits.

(The issue of entitlement to service connection for tinnitus is the subject of a separate Board of Veterans' Appeals decision issued this same date.)


REPRESENTATION

Appellant represented by:	Kevin LaVan, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The appellant served on active duty in the Army from August 1982 to September 1983. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 decision made by the Atlanta Regional Loan Center in Atlanta, Georgia.

In July 2014 the appellant submitted a statement and a copy of a the U.S. Code regarding VA home loan guarantee.  The appellant's assertions and the law regarding home loan guarantee were previously considered by the agency of original jurisdiction in the statement of the case.  

The Board has not only reviewed the appellant's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
 

FINDINGS OF FACT

1.  The appellant enlisted for a three year term but had completed less than 13 months of service when he was discharged due to unsuitable performance.  

2.  The appellant did not complete a total service of at least six years in the Selected Reserve.
 
3.  The appellant has no service-connected disabilities and he was not discharged from active duty due to disability.  


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA home loan guaranty benefits are not met.  38 U.S.C.A. §§ 3701, 3702, 5303A (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Whereas here, the interpretation of the law is dispositive of the appeal, neither the duty to notify nor the duty to assist provisions of the VCAA apply.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); citing Livesay v. Principi, 15 Vet. App. 165 (2001).

In June 2013, the appellant filed a claim seeking a VA Home Loan guaranty benefits as found at Chapter 37, Title 38, United States Code.  Home loan guaranty benefits are granted only to veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. §§ 3701 and 3702.  Basic entitlement for veterans with active duty service is generally addressed in 38 U.S.C.A. § 3702, as modified by certain minimum active duty requirements set forth in 38 U.S.C.A. § 5303A. 

In pertinent part, a veteran is basically eligible for housing loan benefits under section 3702 if he served after July 25, 1947, for a period of more than 180 days and was discharged or released therefrom under conditions other than dishonorable; or served on active duty for 90 days or more at any time during the Persian Gulf War, other than a veteran who is ineligible for such benefits under 38 U.S.C.A. § 5303A(b).  38 U.S.C.A. § 3702(a)(1), (2).

Notwithstanding the foregoing, eligibility for certain VA benefits, including VA home loan guaranty benefits, are subject to additional minimum active duty service requirements, generally either 24 months of continuous active duty or the full period for which the person was called or ordered to active duty.  38 U.S.C.A. § 5303A(b)(1).  

In this case, the appellant served in the United States Army from August 24, 1982, to September 16, 1983, which is a period of less than 13 months and was less than his enlistment agreement of three years.  According to the DD Form 214, the appellant was discharged under honorable conditions.  In the "remarks section," the appellant's separation was noted to be a result of unsatisfactory performance.  The record does not indicate that he was transferred to any reserve assignment.    

The appellant did not complete a continuous period of active duty of at least 24 months, he did not complete his full three year enlistment in the Army and he has not alleged any additional periods of service that have not been recognized by VA.  As such, the appellant does not meet the basic eligibility requirements under 38 U.S.C.A. § 5303A(b)(1). 

There are, however, exceptions to the minimum duty requirements set forth at 38 U.S.C.A. § 5303A(b)(1).  The length of service requirements do not apply (A) to a person who is discharged or released from active duty under section 1171 or 1173 of title 10; (B) to a person who is discharged or released from active duty for a disability incurred or aggravated in line of duty; (C) to a person who has a disability that the Secretary has determined to be compensable under chapter 11 of this title; (D) to the provision of a benefit for or in connection with a service-connected disability, condition, or death; (E) to benefits under chapter 19 of this title; (F) to benefits under chapter 30 or chapter 37 of this title by reason of - (i) a discharge or release from active duty for the convenience of the Government, as described in sections 3011(a)(1)(A)(ii)(II) and 3012(b)(1)(A)(iv) of this title; (ii) a discharge or release from active duty for a medical condition which preexisted service on active duty and which the Secretary determines is not service connected, as described in clauses (A)(ii)(I) and (B)(ii)(I) of section 3011(a)(1) of this title and in section 3012(b)(1)(A)(ii) of this title; (iii) an involuntary discharge or release from active duty for the convenience of the Government as a result of a reduction in force, as described in clauses (A)(ii)(III) and (B)(ii)(III) of section 3011(a)(1) of this title and in section 3012(b)(1)(A)(v) of this title; or (iv) a discharge or release from active duty for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as described in section 3011(a)(1)(A)(ii)(I) of this title; or (G) to benefits under chapter 43 of this title.

As for exceptions to the basic eligibility requirements under 38 U.S.C.A. § 5303A, the Board observes that the provisions of 38 U.S.C.A. § 5303A(b)(3) (A-E, and G) do not apply in the appellant's case.  In particular, the appellant (1) was not discharged or released from active duty under Title 10 under Section 1171 or 1172; (2) was not discharged or released from active duty for a disability incurred or aggravated in line of duty; (3) was not found to have had a disability that the Secretary has determined to be compensable under chapter 11 of Title 38; (4) is not utilizing the provision of a benefit for or in connection with a service-connected disability, condition, or death; and (5) is not seeking benefits under Chapter 19 or Chapter 43 of Title 38.

The Board notes that the exception under 38 U.S.C.A. § 5303A(b)(3)(F) does pertain to benefits under Chapter 37, Title 38, United States Code - the very benefits the appellant seeks in this case; however, despite the appellant's assertions, he was not discharged from active duty for a medical condition which preexisted service on active duty and which the Secretary determined was not service connected; he was not involuntary discharged or released from active duty for the convenience of the Government as a result of a reduction in force; and he was not discharged or released from active duty for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty as described at section 3011(a)(1)(A)(ii)(I) of Title 38. 

On his July 2013 notice of disagreement (NOD) the appellant asserted that he was entitled to VA home loan guarantee based on 38 U.S.C.A. §§ 3702(B), 38 U.S.C.A. § 3702(C)(i), and 38 U.S.C.A. § 3702(4)(c).  The Board notes that because the appellant has not met the additional requirements of 38 U.S.C.A. § 5303(A), he is not eligible for VA home loan guarantee regardless of his meeting any of the qualifying criteria of 38 U.S.C.A. § 3702.  

Also on his NOD the appellant asserted that he was entitled to VA home loan guarantee because he was found unfit for service due to medical issues and that he was discharged due to these medical issues.  On his VA Form 9, the appellant asserted that he was eligible for home loan benefits under 38 U.S.C.A. § 5303A(b)(3)(F) based on his being discharged due to a seizure disorder that pre-existed his service.  

The Board has reviewed the appellant's service treatment records (STRs) and his service personnel records and the evidence is clear that the appellant's discharge from service was totally unrelated to any medical disability.  The service personnel records document a pattern of misconduct leading to a discharge due to such misconduct.  An August 1983 FR Form 55 contains an entry stating that the appellant had a history of various acts of misconduct and that he had been counselled on numerous occasions for disobedience of orders from his superiors.  Additionally, he had displayed behavior that could best be described as criminal in nature; in that he wrongfully misappropriated a privately owned property and as a result was sentenced to 30 days of correctional custody by the Battalion Commander.  The foregoing supports a finding that the appellant was separated from service due to unsatisfactory performance, as reflected on his DD Form 214, as opposed to any medical disability incurred during service.  Regardless, the Board is bound by the service department's determination for the reason of the appellant's separation from the military and is not at liberty to change such determination.  Service department determinations as to a veteran's service are binding on VA.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Accordingly, the appellant does not meet any of the exceptions to the length of service eligibility requirements under 38 U.S.C.A. § 5303A(b)(1), and is thus not eligible for VA home loan benefits.   

Also, the appellant is not currently serving on active duty and does not have at least six years in the Selected Reserve; therefore, he does not meet the requirements for eligibility for VA home loan benefits under 38 U.S.C.A. § 3701(b)(5)(A).

After considering the evidence of record, the Board finds the appellant does not meet the basic eligibility requirements for VA home loan guaranty benefits.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).



ORDER

The claim for eligibility for VA home loan guaranty benefits is denied.



____________________________________________
A. C. MACKENZIE  
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


